Case 1:20-cv-00125-LPS Document 60 Filed 10/09/20 Page 1 of 15 PagelD #: 2778
Case 1:20-cv-00125-LPS Document 58 Filed 10/02/20 Page 1 of 17 PagelD #: 2722

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

NATERA, INC., )
)
Plaintiff, }
)
v. ) CA. No. 20-125 (LPS)

) (CONSOLIDATED)
ARCHERDX, INC., )
)
Defendant. )

[PROPOSED] SCHEDULING ORDER

Thi of day of 0 Chale 4 , 2020, the Court having conducted a Case Management
Conference/Rule 16 scheduling and planning conference pursuant to Local Rule 16.2(a) and
Judge Stark’s Revised Procedures for Managing Patent Cases (which is posted at

http:/Avww.ded.uscourts.gov; see Chambers, Judge Leonard P. Stark, Patent Cases} on

 

September 25, 2020, and the parties having determined after discussion that the matter cannot be
resolved at this juncture by settlement, voluntary mediation, or binding arbitration;

IT IS HEREBY ORDERED that:

L. Rule 26(a)(I) Initial Disclosures and E-Discovery Default Standard, Unless
otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to
Federal Rule of Civil Procedure 26(a)(1) within seven (7) days of the date of this Order. If they
have not already done so, the parties are to review the Court’s Default Standard for Discovery,
Including Discovery of Electronically Stored Information (‘‘ESI’) (which is posted at
http://www.ded.uscourts.gov; see Other Resources, Default Standards for Discovery, and is

incorporated herein by reference).

 

 

 
Case 1:20-cv-00125-LPS Document 60 Filed 10/09/20 Page 2 of 15 PagelD #: 2779
Case 1:20-cv-00125-LPS Document58 Filed 10/02/20 Page 2 of 17 PagelD #: 2723

2. Joinder of Other Parties and Amendment of Pleadings. A!l motions to join other
parties, and to amend or supplement the pleadings, shall be filed on or before December 1, 2020.
3. Application to Court for Protective Order. Should counsel find it will be
necessary to apply to the Court for a protective order specifying terms and conditions for the
disclosure of confidential information, counsel should confer and attempt to reach an agreement
on a proposed form of order and submit it to the Court within ten (10) days from the date of this
Order. Should counsel be unable to reach an agreement on a proposed form of order, counsel
must follow the provisions of Paragraph 8(g) below,
Any proposed protective order must include the following paragraph:
Other Proceedings. By entering this order and limiting the
disclosure of information in this case, the Court does not intend to
preclude another court from finding that information may be
relevant and subject to disclosure in another case. Any person or
party subject to this order who becomes subject to a motion to
disclose another party’s information designated “confidential” [the
parties should list any other level of designation, such as “highly
confidential,” which may be provided for in the protective order]
pursuant to this order shall promptly notify that party of the motion

so that the party may have an opportunity to appear and be heard
on whether that information should be disclosed.

4, Papers Filed Under Seal. In accordance with section G of the Administrative
Procedures Governing Filing and Service by Electronic Means, a redacted version of any sealed
document shall be filed electronically within seven (7) days of the filing of the sealed document.

Should any party intend to request to seal or redact ail or any portion of a transcript of a
court proceeding (including a teleconference), such party should expressly note that intent at the
start of the court proceeding. Should the party subsequently choose to make a request for sealing
or redaction, it must, promptly after the completion of the transcript, file with the Court a motion
for sealing/redaction, and include as attachments (1) a copy of the complete transcript

highlighted so the Court can easily identify and read the text proposed to be sealed/redacted, and

-2-

 

 
Case 1:20-cv-00125-LPS Document 60 Filed 10/09/20 Page 3 of 15 PagelD #: 2780
Case 1:20-cv-00125-LPS Document58 Filed 10/02/20 Page 3 of 17 PagelD # 2724

(2) a copy of the proposed redacted/sealed transcript. With their request, the party seeking
redactions must demonstrate why there is good cause for the redactions and why disclosure of
the redacted material would work a clearly defined and serious injury to the party seeking
redaction.

5. Courtesy Copies. Other than with respect to “discovery matters,” which are
governed by paragraph 8(g), and the final pretrial order, which is governed by paragraph 20, the
parties shall provide to the Court two (2) courtesy copies of all briefs and one (1) courtesy copy
of any other document filed in support of any briefs (i.c., appendices, exhibits, declarations,
affidavits etc.). This provision also applies to papers filed under seal.

6. ADR Process. This matter is referred to a magistrate judge to explore the
possibility of alternative dispute resolution.

7. Disclosures. Absent agreement among the parties, and approval of the Court:

a. By August 11, 2020, Plaintiff identified the accused product(s), including
accused methods and systems, and its damages model, as well as the asserted patent(s) that the
accused product(s) allegedly infringe(s). Plaintiff shall also produce the file history for each
asserted patent.

b, By October 12, 2020, Defendant shall produce core technical documents
related to the accused product(s), sufficient to show how the accused product(s) work(s),

including but not limited to non-publicly available operation manuals, product literature,

 

schematics, and specifications. Defendant shall also produce sales figures for the accused

product(s).

 

 
Case 1:20-cv-00125-LPS Document 60 Filed 10/09/20 Page 4 of 15 PagelD #: 2781
Case 1:20-cv-00125-LPS Document 58 Filed 10/02/20 Page 4 of 17 PagelD #: 2725

c. By November 13, 2620, Plaintiff shall produce an initial claim chart
relating each known accused product to the asserted claims each such product allegedly
infringes..

d. By December 23, 2020, Defendant shall produce its initial invalidity
contentions for each asserted claim, as well as the known related invalidating references.

&, Plaintiff shal! provide final infringement contentions, within 14 days after
the Markman Order.
| f. ‘Defendant shall provide final invalidity contentions, within 28 days after
the Markman Order.

8. Discovery. Unless otherwise ordered by the Court, the limitations on discovery
set forth in Local Rule 26.1 shall be strictly observed.

a. Discovery Cut Off. All fact discovery in this case shall be initiated so that
it will be completed on or before July 9, 2021.

b. Document Production. Document production shall be substantially
complete by April 30, 2021.

c. Requests for Admission. A maximum of 20 requests for admission are
permitted for each side, excluding requests directed to the authentication of documents.

d. Interrogatories.

i. A maximum of 25 interrogatories, including contention

interrogatories, are permitted for each side.

 

ii. The Court encourages the parties to serve and respond to
contention interrogatories early in the case. In the absence of

agreement among the parties, contention interrogatories, if filed,

 
Case 1:20-cv-00125-LPS Document 60 Filed 10/09/20 Page 5 of 15 PagelD #: 2782
Case 1:20-cv-00125-LPS Document 58 Filed 10/02/20 Page 5 of 17 PagelD #: 2726

shall first be addressed by the party with the burden of proof. The
adequacy of ail interrogatory answers shall be judged by the level
of detail each party provides; i.e., the more detail a party provides,
the more detail a party shall receive.

e. Depositions.

i. Limitation on Hours for Deposition Discovery. Each side is limited
to a total of 100 hours of taking non-expert testimony by
deposition upon oral examination.

ii. Location of Depositions. Any party or representative (officer,
director, or managing agent) of a party filing a civil action in this
district court must ordinarily be required, upon request, fo submit
to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court
or agreement of the parties. A defendant who becomes a
counterclaimant, cross-claimant, or third-party plaintiff shall be
considered as having filed an action in this Court for the purpose of
this provision.

f. Disclosure of Expert Testimony,

i. Expert Reports. For the party who has the initial burden of proof
on the subject matter, the initial Federal Rule 26(a)(2) disclosure of
expert testimony is due on or before August 16, 2021. The
supplemental disclosure to contradict or rebut evidence on the

same matter identified by another party is due on or before

 

 
Case 1:20-cv-00125-LPS Document 60 Filed 10/09/20 Page 6 of 15 PagelD #: 2783
Case 1:20-cv-00125-LPS Document58 Filed 10/02/20 Page 6 of 17 PagelD #: 2727

September 17, 2021. Reply expert reports from the party with the
initial burden of proof are due on or before October 15, 2021. No
other expert reports will be permitted without either the consent of
all parties or leave of the Court. Along with the submissions of the
expert reports, the parties shall advise of the dates and times of
their experts’ availability for deposition. All expert depositions
shall be completed by December 10, 2021.

ii. Expert Report Supplementation. The parties agree they will not
permit expert declarations to be filed in connection with case-
dispositive motions.

iii. Objections to Expert Testimony. To the extent any objection to
expert testimony is made pursuant to the principles announced in
Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), as
incorporated in Federal Rule of Evidence 702, it shall be made by
motion no later than the deadline for dispositive motions set forth
herein, unless otherwise ordered by the Court. Briefing on such
motions is subject to the page limits set out in connection with
briefing of case dispositive motions.

g. Discovery Matters and Disputes Relating to Protective Orders.
i. Any discovery motion filed without first complying with the

following procedures will be denied without prejudice to renew

 

pursuant to these procedures.

 

 
Case 1:20-cv-00125-LPS Document 60 Filed 10/09/20 Page 7 of 15 PagelD #: 2784
Case 1:20-cv-00125-LPS Document58 Filed 10/02/20 Page 7 of 17 PagelD #: 2728

ii. Should counsel find, after good faith efforts—including verbal
communication among Delaware and Lead Counsel for all parties
to the dispute~ that they are unable to resolve a discovery matter or
a dispute relating to a protective order, the parties involved in the
discovery matter or protective order dispute shall submit a joint
letter in substantially the following form:

Dear Judge Stark:

The parties in the above- referenced matter write to
request the scheduling of a discovery
teleconference.

The following attorneys, including at least one
Delaware Counsel and at least one Lead Counsel
per party, participated in a verbal meet-and-confer
(in person and/or by telephone) on the following
date(s):

 

Delaware Counsel:

Lead Counsel:

 

The disputes requiring judicial attention are listed
below:

[provide here a non-argumentative list of
disputes requiring judicial attention]

iii. On a date to be set by separate order, generally not less than forty-
eight (48) hours prior to the conference, the party seeking relief
shall file with the Court a letter, not to exceed three (3) pages,
outlining the issues in dispute and its position on those issues. On a
date to be set by separate order, but generally not less than twenty-

four (24) hours prior to the conference, any party opposing the

 

 
Case 1:20-cv-00125-LPS Document 60 Filed 10/09/20 Page 8 of 15 PagelD #: 2785
Case 1:20-cv-00125-LPS Document58 Filed 10/02/20 Page 8 of 17 PageiD #: 2729

application for relief may file a letter, not to exceed three (3)
pages, outlining that party’s reasons for its opposition.

iv. Each party shall submit two (2) courtesy copies of its discovery
letter and any attachments.

Vv. Should the Court find further briefing necessary upon conclusion
of the telephone conference, the Court will order it. Alternatively,
the Court may choose to resolve the dispute prior to the telephone
conference and wiil, in that event, cance! the conference.

9. Motions to Amend.

a. Any motion to amend (including a motion for leave to amend) a pleading
shall NOT be accompanied by an opening brief but shall, instead, be accompanied by a letter, not
to exceed three (3) pages, describing the basis for the requested relief, and shall attach the
proposed amended pleading as well as a “blackline” comparison to the prior pleading.

b. Within seven (7) days after the filing of a motion in compliance with this
Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5)
pages.

c, Within three (3) days thereafter, the moving party may file a reply letter,
not to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a
teleconference to address the motion to amend.

10. Motions to Strike.
a. Any motion to strike any pleading or other document shall NOT be

accompanied by an opening brief but shall, instead, be accompanied by a letter, not to exceed

 

 
Case 1:20-cv-00125-LPS Document 60 Filed 10/09/20 Page 9 of 15 PagelD #: 2786
Case 1:20-cv-00125-LPS Document 58 Filed 10/02/20 Page 9 of 17 PagelD #: 2730

three (3) pages, describing the basis for the requested relief, and shall attach the document to be
stricken.

b. Within seven (7) days after the filing of a motion in compliance with this
Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5)
pages.

c, Within three (3) days thereafter, the moving party may file a reply letter,
not to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a
teleconference to address the motion to strike.

11. Tutorial Describing the Technology and Matters in Issue. Unless otherwise
ordered by the Court, the parties shall provide the Court, no later than the date on which the
opening claim construction brief is due, a tutorial on the technology at issue. In that regard, the
parties may separately or jointly submit a DVD of not more than thirty (30) minutes. The tutorial
should focus on the technology in issue and should not be used for argument. The parties may
choose to file their tutorial(s) under seal, subject to any protective order in effect. Each party may
comment, in writing (in no more than five (5) pages) on the opposing party’s tutorial. Any such
comment shall be filed no later than the date on which the answering claim construction brief is
due. As to the format selected, the parties should confirm the Court’s technical abilities to access
the information contained in the tutorial (currently best are “mpeg” or “quicktime”).

12. Claim Construction Issue Identification. On January 6, 2021, the parties shall
exchange a list of those claim term(s)/phrase(s) that they believe need construction and their.
proposed claim construction of those term(s)/phrase(s). This document will not be filed with the
Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint

Claim Construction Chart to be submitted on January 20, 2021. The parties’ Joint Claim

 

 
Case 1:20-cv-00125-LPS Document 60 Filed 10/09/20 Page 10 of 15 PagelD #: 2787
Case 1:20-cv-00125-LPS Document 58 Filed 10/02/20 Page 10 of 17 PagelD #: 2731

Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue,
and should include each party’s proposed construction of the disputed claim language with
citation(s) only to the intrinsic evidence in support of their respective proposed constructions. A
copy of the patent(s) in issue as well as those portions of the intrinsic record relied upon shall be
submitted with this Joint Claim Construction Chart. In this joint submission, the parties shall not
provide argument.

13, Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening
brief, not to exceed 20 pages, on February 3, 2021. The Defendant shall serve, but not file, its
answering brief, not to exceed 30 pages, on February 24, 2021. The Plaintiff shall serve, but not
file, its reply brief, not to exceed 20 pages, on March 10, 2021. The Defendant shall serve, but
not file, its sur-reply brief, not to exceed 10 pages, on March 24, 2021. No later than March 31,
2021, the parties shall file a Joint Claim Construction Brief. The parties shall copy and paste
their unfiled briefs into one brief, with their positions on each claim term in sequential order, in
substantially the form below.

JOINT CLAIM CONSTRUCTION BRIEF
I. Agreed-Upon Constructions
IL. Disputed Constructions
A. [TERM 1]
1. Plaintiff's Opening Position
2. Defendant’s Answering Position
3. Plaintiff's Reply Position
4. Defendant’s Sur-Reply Position
B. [TERM 2]

1. Plaintiff's Opening Position

-10-

 
Case 1:20-cv-00125-LPS Document 60 Filed 10/09/20 Page 11 of 15 PagelD #: 2788
Case 1:20-cv-00125-LPS Document58 Filed 10/02/20 Page 11 of 17 PagelD #: 2732

2. Defendant’s Answering Position
3. Plaintiff's Reply Position
4, Defendant’s Sur-Reply Position

Etc. The parties need not include any general summaries of the law relating to claim

construction. If there are any materials that would be submitted in an index, the parties shall

submit them in a Joint Appendix.
| | AaB arb

14. Hearing on Claim Construction, Beginning at + Pim, on April 021, the
Court will hear argument on claim construction. The parties shall notify the Court, by joint letter
submission, no later than the date on which their answering claim construction briefs are due:
(i) whether they request leave to present testimony at the hearing; and (ii) the amount of time
they are requesting be allocated to them for the hearing.

Provided that the parties comply with all portions of this Scheduling Order, and any other
orders of the Court, the parties should anticipate that the Court will issue its claim construction
order within sixty (60) days of the conclusion of the claim construction hearing. If the Court is
unable to meet this goal, it will advise the parties no later than sixty (60) days after the
conclusion of the claim construction hearing.

15. Interim Status Report. On May 7, 2021, counsel shall submit a joint letter to the
Court with an interim report on the nature of the matters in issue and the progress of discovery to
date. Thereafter, if the Court deems it necessary, it will schedule a status conference.

16. Supplementation. Absent agreement among the parties, and approval of the Court,
no later than 7 days after the issuance of the Court’s Claim Construction Order the parties
must finally supplement, inter alia, the identification of all accused products and of all invalidity

references.

-11-

 
Case 1:20-cv-00125-LPS Document 60 Filed 10/09/20 Page 12 of 15 PagelD #: 2789
Case 1:20-cv-00125-LPS Document 58 Filed 10/02/20 Page 12 of 17 PagelD # 2733

17. Case Dispositive Motions. All case dispositive motions, an opening brief, and
affidavits, if any, in support of the motion shall be served and filed on or before January 17,
2022. Responsive Briefs and supporting materials shall be served and filed on or before
February 7, 2022. Reply Briefs and supporting materials shall be served and filed no later than
February 21, 2022. Briefing will be presented pursuant to the Court's Local Rules, as
modified by this Order.

a. No early motions without leave. No case dispositive motion under Rule 56
may be filed more than ten (10) days before the above date without leave of the Court.

b. Page limits combined with Daubert motion page limits. Each party is
permitted to file as many case dispositive motions as desired; provided, however, that each SIDE
will be limited to a combined total of 40 pages for all opening briefs, a combined total of 40
pages for all answering briefs, and a combined total of 20 pages for all reply briefs regardless of
the number of case dispositive motions that are filed. In the event that a party files, in addition to
a case dispositive motion, a Daubert motion to exclude or preclude all or any portion of an
expert’s testimony, the total amount of pages permitted for all case dispositive and Daubert
motions shall be increased to 50 pages for all opening briefs, 50 pages for all answering briefs,
and 25 pages for all reply briefs for each SIDE! -

c. Hearing. The Court will hear argument on all pending case dispositive and
Daubert motions on Marei?202, beginning at Kiv 0 A .

Subject to further order of the Court, each side will be allocated a total of forty-five (45) minutes

to present its argument on all pending motions.

 

! The parties must work together to ensure that the Court receives no more than a fotal of
250 pages (i.c.. 50 + 50 + 25 regarding one side’s motions, and 50 + 50 + 25 regarding the
other side’s motions) of briefing on all case dispositive motions and Daubert motions that
are covered by this scheduling order and any other scheduling order entered in any related
case that is proceeding on a consolidated or coordinated pretrial schedule.

-12-

 

 

 
Case 1:20-cv-00125-LPS Document 60 Filed 10/09/20 Page 13 of 15 PagelD #: 2790
Case 1:20-cv-00125-LPS Document 58 Filed 10/02/20 Page 13 of 17 PagelD #: 2734

18. Applications by Motion. Except as otherwise specified herein, any application to
the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should
contain the statement required by Local Rule 7.1.1.

19. Pretrial Conference. On May 6, 2022, the Court will hold a pretrial conference in
Court with counsel beginning at 9:00 am. Unless otherwise ordered by the Court, the parties
should assume that filing the pretrial order satisfies the pretrial disclosure requirement of Federal
Rule of Civil Procedure 26(a)(3). The parties shall file with the Court the joint proposed final
pretrial order with the information required by the form of Revised Final Pretrial Order -- Patent,
which can be found on the Court’s website (www.ded.uscourts.gov), on or before April 29,
2022. Unless otherwise ordered by the Court, the parties shall comply with the timeframes set
forth in Local Rule 16.3(d)(1)(3) for the preparation of the joint proposed final pretrial order.

The parties shall provide the Court two (2) courtesy copies of the joint proposed final
pretrial order and all attachments.

As noted in the Revised Final Pretrial Order- Patent, the parties shall include in their joint
proposed final pretrial order, among other things:

a. a request for a specific number of Aours for their trial presentations, as
well as a requested number of days, based on the assumption that in a typical jury trial day (in
which there is not jury selection, jury instruction, or deliberations), there will be 5% to 6’ hours
of trial time, and in a typical bench trial day there will be 6 to 7 hours of trial time;

b. their position as to whether the Court should allow objections to efforts to
impeach a witness with prior testimony, including objections based on lack of completeness

and/or lack of inconsistency;

-13-

 
Case 1:20-cv-00125-LPS Document 60 Filed 10/09/20 Page 14 of 15 PagelD #: 2791
Case 1:20-cv-00125-LPS Document58 Filed 10/02/20 Page 14 of 17 PagelD #: 2735

c. their position as to whether the Court should rule at trial on objections to

expert testimony as beyond the scope of prior expert disclosures, taking time from the parties’
trial presentation to argue and decide such objections, or defer ruling on all such objections
unless renewed in writing following trial, subject to the proviso that a party prevailing on such a
post-trial objection will be entitled to have all of its costs associated with a new trial paid for by
the party that elicited the improper expert testimony at the earlier trial; and

d, their position as to how to make motions for judgment as a matter of law,
whether it be immediately at the appropriate point during trial or at a subsequent break, whether
the jury should be in or out of the courtroom, and whether such motions may be supplemented in
writing.

20. Motions in Limine, Motions in limine shall not be separately filed. All in limine
requests and responses thereto shall be set forth in the proposed pretrial order. Each SYDE shall
be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine
request and any response shall contain the authorities relied upon; each in Jimine request may be
supported by a maximum of three (3) pages of argument and may be opposed by a maximum of
three (3) pages of argument, and the side making the in Jimine request may add a maximum of
one (I) additional page in reply in support of its request. If more than one party is supporting or
opposing an in fimine request, such support or opposition shall be combined in a single three (3)
page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered
by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise
permitted by the Court.

21. Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47 and 51 the parties should file (i) proposed voir dire,

-14-

 
Case 1:20-cv-00125-LPS Document 60 Filed 10/09/20 Page 15 of 15 PagelD #: 2792
Case 1:20-cv-00125-LPS Document 58 Filed 10/02/20 Page 15 of 17 PagelD #: 2736

(ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms
three (3) business days before the final pretrial conference. This submission shall be
accompanied by a courtesy copy containing electronic files of these documents, in
WordPerfect or Microsoft Word format, which may be submitted by e-mail to Judge Stark’s
staff.

22. Trial. This matter is scheduled for a 5 day trial beginning at 9:30 a.m. on May 16,
2022, with the subsequent trial days beginning at 9:00 a.m. Until the case is submitted to the
jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be timed,
as counsel will be allocated a total number of hours in which to present their respective cases.

23. Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after
a jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of
order to enter judgment on the verdict. At the same time, the parties shall submit a joint status
report, indicating among other things how the case should proceed and listing any post-trial
motions each party intends to file.

24. — Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited
to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply
briefs relating to any post-trial motions filed by that side, no matter how many such motions are
filed.

25. Permanent Injunction Proceeding. A permanent injunction hearing, if necessary,

will be scheduled following the completion of permanent injunction briefipfig.

Toit)

CHIEF, UNITED STATES DISTRICT JUDGE

 

~]4§-

 
